OPINION — AG — ** CAMPUS POLICE — ARRESTS ** ALTHOUGH A CAMPUS POLICE OFFICER MAY 'NOT' MAKE A VALID ARREST OFF UNIVERSITY PROPERTY ACTING UNDER A COMMISSION GRANTED BY THE GOVERNING OR CONTROLLING BOARD OF CENTRAL STATE UNIVERSITY, SUCH OFFICE IS 'NOT' PROHIBITED UNDER EXISTING STATE LAW FROM ENFORCING CITY ORDINANCES AND STATE LAWS OFF THE UNIVERSITY ACTING UNDER AUTHORITY OF A SEPARATE, VALID POLICE COMMISSION, PROVIDED, THE OFFICER IS LIMITED TO EXERCISING THE POWER GRANTED BY SUCH SEPARATE COMMISSION. (DUAL COMMISSION, POLICE POWER, AUTHORITY, POLICE JURISDICTION, UNIVERSITY, UNIVERSITY PROPERTY, UNIVERSITY BOUNDARIES, CAMPUS POLICE) CITE: 74 O.S. 360.11 [74-360.11], 74 O.S. 360.12 [74-360.12], 74 O.S. 360.13 [74-360.13], OPINION NO. 70-198, 59 O.S. 1353 [59-1353](B) (ROBERT H. MITCHELL)